STATE OF DELAWARE

CERTIFICATE OF AMENDMENT

OF CERTIFICATE OF INCORPORATION

 

The corporation organized and existing under and by virtue of the General
Corporation Law of the State of Delaware does hereby certify:

 

FIRST: That at a meeting of the Board of Directors of Amarantus BioSciences,
Inc. resolutions were duly adopted setting forth a proposed amendment of the
Certificate of Incorporation of said corporation, declaring said amendment to be
advisable and calling a meeting of the stockholders of said corporation for
consideration thereof. The resolution setting forth the proposed amendment is as
follows:

 

RESOLVED that Article IV, Section A of the Corporation’s Certificate of
Incorporation be amended to change total number of authorized shares of Common
Stock of the Corporation to 250,000,000 shares. As amended, Articled IV, Section
A shall read as follows:

 

A. CLASSES OF STOCK

 

The Corporation is authorized to issue two classes of stock to be designated,
respectively, “Common Stock” and “Preferred Stock.” The total number of shares
which the Corporation is authorized to issue is 260,000,000 shares. 250,000,000
shares shall be Common Stock, each having a par value of $0.001. 10,000,000
shares shall be Preferred Stock, each having a par value of $0.001.

 

SECOND: That thereafter, pursuant to resolution of its Board of Directors, a
special meeting of the stockholders of said corporation was duly called and held
upon notice in accordance with Section 222 of the General Corporation Law of the
State of Delaware at which meeting the necessary number of shares as required by
statute were voted in favor of the amendment.

 

THIRD: That said amendment was duly adopted in accordance with the provisions of
Section 242 of the General Corporation Law of the State of Delaware.

 

IN WITNESS WHEREOF, said corporation has caused this certificate to be signed
this 7th day of October, 2011.

 

 

/s/ Martin D. Cleary

Martin D. Cleary

President and CEO



 

 

